ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Agent  Richard Wong (Reg.# 73,259)  on 07/27/2021.  The application has been amended as follows:  

As per  claim 22, the entire claim 22 has  been replaced by the  following amended claim 22:

--22.	 A device comprising:
one or more processors; and
one or more storage devices storing instructions for execution by the one or more processors,
wherein the one or more processors are configured to:
receive sensor data from one or more sensors of an autonomous vehicle;

determining a quality metric associated with a network connection between the autonomous vehicle and the computer system, and
comparing the quality metric to a threshold quality level, 
transmit, to the computer system, the request for remote control, wherein transmitting the request comprises: 
transmitting, with the request, a first data item representing the sensor data upon determining that the quality metric is greater than threshold quality level, or
transmitting, with the request, a second data item representing the sensor data upon determining that the quality metric is less than threshold quality level, the second data item having a smaller data size or a lower complexity than the first data item,
wherein the first data item comprises at least one video or image of an environment of the autonomous vehicle, 
wherein the second data item comprises textual data describing the environment of the autonomous vehicle instead of the at least one video or image.—

As per  claim 23, the entire claim 23 has  been replaced by the  following amended claim 23:


--23. 	  A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors the one or more programs including instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving sensor data from one or more sensors of an autonomous vehicle;

determining a quality metric associated with a network connection between the autonomous vehicle and the computer system, and
comparing the quality metric to a threshold quality level, 
transmitting, to the computer system, the request for remote control, wherein transmitting the request comprises: 
transmitting, with the request, a first data item representing the sensor data upon determining that the quality metric is greater than threshold quality level, or
transmitting, with the request, a second data item representing the sensor data upon determining that the quality metric is less than threshold quality level, the second data item having a smaller data size or a lower complexity than the first data item,
wherein the first data item comprises at least one video or image of an environment of the autonomous vehicle, 
wherein the second data item comprises textual data describing the environment of the autonomous vehicle instead of the at least one video or image.--

Allowable Subject Matter
3.	  Remaining Claims 1-7, 14-15, 17-23 are allowed.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	  Claims 1-7, 14-15, 17-23  are allowed in view of  the remarks filed  by Applicants on 07/22/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663